      [e33777-1115323384832e4999_1.jpg]  
Siemens Financial Services, Inc.
ENVIRONMENTAL INDEMNIFICATION AGREEMENT
(Healthcare Direct/Real Estate)
Dated: May 19, 2011

THIS ENVIRONMENTAL INDEMNIFICATION AGREEMENT (this “Agreement”) is executed and
delivered as of the 19th day of May, 2011 by and among G&E HC REIT II MONUMENT
LTACH PORTFOLIO, LLC, a Delaware limited liability company (“G&E Monument”); G&E
HC REIT II ATHENS LTACH, LLC, a Delaware limited liability company (“G&E
Athens”); G&E HC REIT II CAPE GIRARDEAU LTACH, LLC, a Delaware limited liability
company (“G&E Cape Girardeau”); G&E HC REIT II COLUMBIA LTACH, LLC, a Delaware
limited liability company (“G&E Columbia”); G&E HC REIT II JOPLIN LTACH, LLC, a
Delaware limited liability company (“G&E Joplin” and, together with G&E
Monument, G&E Athens, G&E Cape Girardeau, and G&E Columbia, the “Borrowers” and
each a “Borrower”); and GRUBB & ELLIS HEALTHCARE REIT II, INC., a Maryland
corporation (“Guarantor” and, together with the Borrowers, the “Indemnitors”,
and each individually an “Indemnitor”), for the benefit of SIEMENS FINANCIAL
SERVICES, INC., a Delaware corporation (together with its successors and
assigns, “Beneficiary”).

RECITALS:

A. Borrowers and Beneficiary have entered into that certain Loan and Security
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, and together with all annexes, exhibits, and schedules attached
thereto, the “Loan Agreement”) dated as of even date herewith, whereby
Beneficiary has provided Borrowers a loan in the original principal amount of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (the “Loan”). Payment of
the Loan is secured by, among other things, (i) that certain Deed to Secure
Debt, Assignment of Rents and Security Agreement, dated as of even date
herewith, made by G&E Athens, as Grantor, for the benefit of Beneficiary;
(ii) that certain Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing, dated as of even date herewith, made by G&E Cape Girardeau, as
Grantor, for the benefit of Beneficiary; (iii) that certain Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing, dated as of even
date herewith, made by G&E Columbia, as Grantor, for the benefit of Beneficiary;
and (iv) that certain Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing, dated as of even date herewith, made by G&E Joplin, as Grantor,
for the benefit of Beneficiary (each as amended, restated, supplemented, or
otherwise modified from time to time, and together with all annexes, exhibits,
and schedules attached thereto, a “Deed of Trust” and collectively, the “Deeds
of Trust”), which Deeds of Trust grant to Beneficiary, among other things, a
first lien on the property described therein (collectively, the “Property”). The
Loan Agreement, the Deeds of Trust, this Agreement and any other documents
evidencing or securing or relating to the Loan or payment of the obligations
thereunder are herein collectively referred to as the “Loan Documents.”

B. As a condition precedent and prior inducement to Beneficiary making the Loan
to Borrowers, Indemnitors agreed to make this Agreement for the benefit of
Beneficiary.

C. As a condition precedent and prior inducement to Beneficiary making the Loan
to Borrowers, Guarantor agreed to provide a separate Guaranty (as amended,
restated, supplemented, or otherwise modified from time to time, and together
with all annexes, exhibits, and schedules attached thereto, the “Guaranty”)
executed by Guarantor for the benefit of the Beneficiary.

D. It is to the benefit of the Indemnitors that Beneficiary makes the Loan to
Borrowers.

E. Indemnitors now desire to execute and deliver this Agreement.

NOW, THEREFORE, for the purpose of inducing Beneficiary to make the Loan, and in
consideration of Beneficiary extending the Loan to Borrowers and for other good
and lawful consideration, the receipt of which is hereby acknowledged, and
notwithstanding anything to the contrary in the Loan Agreement, the Deeds of
Trust, or any other of the Loan Documents, Indemnitors agree for the benefit of
Beneficiary, its successors and assigns as follows:

1. Definitions. Defined terms used but not defined in this agreement are as
defined in the Loan Agreement. The following terms shall have the definition set
forth:

“Attorneys’ Fees” with respect to this Agreement shall include but is not
limited to both the fees, charges and costs incurred by Beneficiary through its
retention of outside legal counsel and the allocable fees, costs and charges for
services rendered by Beneficiary’s in house counsel.

“Disposal” shall mean any past, present or future actual or alleged presence,
release, transportation, migration, generation, treatment, processing, storage,
use, discharge, emission, spilling, leaking, pumping, pouring, injecting,
dumping, leaching or disposal of any Hazardous Materials, whether intentional or
unintentional, direct or indirect, foreseeable or unforeseeable, by any person
or entity or other source, whether related or unrelated to Indemnitors, at, on,
from, affecting, within or in connection with the Property.

“Environmental Laws” shall mean and include any applicable federal, state, or
local statute, law (including all common law and common law theories),
ordinance, code, rule, regulation, order, permit, license, decree or any other
legal requirement, in each case having the force or effect of law, regulating,
or relating to, pollution, preservation or protection of human health and
safety, natural resources or the environment, or regulating or imposing
liability or standards of conduct concerning the use, storage, treatment,
transportation, migration, manufacture, refinement, handling, production or
Disposal of any Hazardous Materials, as now or at any time hereafter in effect,
including, without limitation, the Federal Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended by the
Superfund Amendments and Reauthorization Act, 42 U.S.C. §§ 9601 et. seq. and as
amended by the Small Business Liability Relief and Brownfields Revitalization
Act of 2001, Public Law 107-118, the Federal Oil Pollution Act of 1990, 33
U.S.C. §§ 2701, et seq., the Federal Toxic Substances Control Act, 15 U.S.C. §§
2601 et. seq., the Federal Resource Conservation and Recovery Act as amended, 42
U.S.C. §§ 6901 et. seq., the Emergency Planning and Community Right-to-Know Act,
42 U.S.C. § 11011, et seq., the Atomic Energy Act, 42 U.S.C. § 2011 et seq., the
Federal Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et. seq., the
Federal Clean Air Act 42 U.S.C. §§ 7401 et. seq., the Federal Water Pollution
Control Act, 33 U.S.C. §§ 1251 et. seq., the Safe Drinking Water Act, 33 U.S.C.
§ 300f, et seq., the River and Harbors Act of 1899, 33 U.S.C. §§ 401 et. seq.,
and all rules and regulations of the EPA or any other agency or governmental
board or entity having jurisdiction over the Security and human health and
safety, natural resources or the environment, as any and all of the foregoing
have been, or are hereafter amended from time to time.

“Environmental Litigation” shall mean any claims, demands, charges, complaints,
grievances, citations, consent decrees or agreements, settlement agreements,
legal actions, suits, proceedings, orders, injunctions, mediations or
arbitrations arising out of or relating to a Violation or alleged Violation of
any Environmental Laws and the Property.

“Hazardous Materials” shall mean and include those elements, materials,
compounds, mixtures, chemicals, pollutants, contaminants, wastes (including any
medical products or devices and those materials defined as “medical waste” or
“biological waste” under relevant statutes or regulations pertaining to any
Environmental Laws), Toxic Mold (as hereinafter defined) or other toxic
substances, or petroleum products defined in, governed under, or regulated
pursuant to any Environmental Laws (as hereinafter defined), or which are now or
hereafter contained in any list of hazardous substances adopted by the United
States Environmental Protection Agency (the “EPA”) or any list of toxic
pollutants designated by Congress or the EPA or which are defined as hazardous,
toxic, pollutant, infectious, flammable or radioactive by any of the
Environmental Laws, and, whether or not included in such lists, shall be deemed
to include all products or substances which are or contain petroleum, natural
gas, natural gas liquids, asbestos, polychlorinated biphenyls, any chemicals
known to cause cancer or reproductive toxicity and Toxic Mold.

“Indemnitors” shall mean Indemnitors as defined above and any of their
respective successors and assigns.

“Migration” shall mean the presence of Hazardous Materials at, on or within the
Property as a result of a Disposal on a site other than the Property.

“Toxic Mold” shall mean any excessive vapor, moisture, mildews, mold or other
fungi which may pose a risk to human health or the environment or negatively
impact the value of the Property.

“Violation” shall mean any violation or breach of any of the Environmental Laws
at, on, from, affecting, within or in connection with the Property by any person
or entity, or other source, whether related or unrelated to Indemnitors.

2. Indemnity. Indemnitors shall jointly and severally protect, indemnify,
defend, and hold harmless Beneficiary and any present or future holders of the
Loan any participant owners of the Loan and any servicers, custodians, or
trustees with respect to the Loan, and each of their respective directors,
officers, shareholders, employees, subsidiaries, affiliates, representatives and
agents, and each of their respective heirs, legal representatives, successors
and assigns (collectively, the “Indemnified Parties”), from, against and with
respect to, and shall be responsible for, any and all loss, damage, cost,
investigation, remediation, charge, lien, debt, fine, penalty, injunctive
relief, claim, demand, expense, suit, order, judgment, adjudication, liability,
or injury to person, property or natural resources, including, without
limitation, Attorneys’ Fees, consultant fees, compensatory, consequential and
punitive damages and diminution in value of the Property incurred by, against or
in respect of any of the Indemnified Parties arising out of, attributable to,
which may accrue out of, or which may result from any or all of the following:
(a) any Migration, (b) any Violation or alleged Violation, (c) any Disposal,
(d) the presence of Toxic Mold, (e) any exposure to Hazardous Materials at, on,
in, under or relating to the Property, and (f) any breach of any representation,
warranty or covenant made by Indemnitors in this Agreement (the foregoing
subparts (a) through (f) being referred to in this Agreement as an “Indemnified
Event”); provided, however, that an Indemnified Party shall not be entitled to
indemnification for expenses incurred as a result of such Indemnified Party’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. Indemnitors’ obligations under
this Agreement shall survive indefinitely.

3. Duty to Defend. Upon the written request of Beneficiary, at Beneficiary’s
sole option, Indemnitors shall jointly and severally undertake the defense of
the Indemnified Parties, at no expense to the Indemnified Parties, with counsel
reasonably approved by Beneficiary, in connection with any obligation set forth
in this Agreement for which Indemnitors have an obligation to protect,
indemnify, defend, and hold harmless the Indemnified Parties. In the event
Indemnitors refuse to undertake the defense of the Indemnified Parties after
receiving such request, or fail to diligently and continuously conduct such
defense after receiving such request, or if Beneficiary so elects, Beneficiary
may undertake its own defense at any time without reducing Indemnitors’
obligations to protect, indemnify and hold harmless the Indemnified Parties as
provided in this Agreement. The costs incurred by Beneficiary in undertaking its
own defense, including but not limited to Attorneys’ Fees, shall constitute a
portion of the indemnification duties set forth under this Agreement.

4. Covenants of Indemnitors. From the date of this Agreement until the earlier
of the full release of the lien of the Deeds of Trust, a complete foreclosure,
or the delivery of a deed in lieu of foreclosure, Indemnitors covenant and agree
jointly and severally as follows:

(a) In the event that at any time any investigation, site monitoring,
containment, clean up, removal, restoration or other response action of any kind
or nature (collectively the “Remedial Work”) is necessary or desirable under any
applicable Environmental Law, any judicial order, or by any governmental entity
because of, or in connection with any Disposal, Violation or Environmental
Litigation, Indemnitors shall within thirty (30) days after written demand for
performance thereof by Beneficiary (or such shorter period of time as may be
required under any applicable law, regulation, order or agreement), commence and
thereafter diligently perform and complete all such Remedial Work and respond to
and defend against any Indemnified Event. All Remedial Work will be performed by
contractors approved in advance by Beneficiary, which approval shall not be
unreasonably withhold or delayed, and under the supervision of a consulting
engineer approved by Beneficiary, which approval shall not be unreasonably
withhold or delayed. All costs and expenses of such Remedial Work shall be paid
by Indemnitors including, without limitation, Beneficiary’s Attorney’s Fees
incurred in connection with monitoring or review of such Remedial Work. In the
event Indemnitors shall fail to timely perform and complete such Remedial Work
as provided in Section 4(a), Beneficiary may, but shall not be required to,
cause such Remedial Work to be performed, and the Indemnity provided in
Section 2 of this Agreement shall cover all such costs and expenses thereof, or
incurred in connection therewith, and shall be payable by Indemnitors upon
demand. Further, Beneficiary may, at its option, add all such costs and expenses
thereof, or incurred in connection therewith, to the Indebtedness as defined in
the Deeds of Trust without affecting the liability of Indemnitors hereunder;

(b) Indemnitors shall not permit or allow any Disposal that requires further
investigation or response action under Environmental Law, or any Violation of
the Environmental Laws, to occur or continue to exist, and should any of the
Indemnitors discover or be apprised of any such Disposal or Violation,
Indemnitors shall cure or cause to be cured such a Disposal or Violation
pursuant to the terms of Section 4(a) hereinabove. Indemnitors also covenant to
possess and maintain all licenses, permits, authorizations and variances
required by Environmental Law for any Borrower to own and operate the Property
and to perform any Remedial Work at the Property in compliance with
Environmental Laws; and

(c) Indemnitors shall investigate, monitor and inspect the Property for any
Disposal or suspected Disposal and which relate to an Indemnified Event or could
reasonably be expected to give rise to an Indemnified Event as reasonably
required upon notice from Beneficiary describing the basis for Beneficiary’s
belief that such Disposal or suspected Disposal is at a concentration or in a
condition that could reasonably be expected to give rise to an Indemnified
Event. Except as already disclosed in the Environmental Reports (as hereinafter
defined), Indemnitors shall also provide Beneficiary with prompt written notice
in reasonable detail of (i) any Disposal or threatened Disposal at, on, under or
from the Property of which any of the Indemnitors becomes aware which could
reasonably be expected to give rise to an Indemnified Event; (ii) any notice
received by any Indemnitor from any federal, state, municipal or other
governmental agency or authority in connection with any Disposal located at, on,
in, or under, or emanating from, the Property; and (iii) any knowledge of any
incurrence of expense by any governmental agency or authority in connection with
the assessment, containment or removal of any Hazardous Materials located at,
on, in, or under, or emanating from the Property. Indemnitors shall also
promptly provide Beneficiary with a copy of any future environmental reports,
investigations, studies, audits, tests or other technical analyses relating to
the Property that are obtained by Indemnitors.

(d) Indemnitors shall execute such documents as Beneficiary deems reasonably
necessary, to make such applications as Beneficiary reasonably requires, and to
cooperate with Beneficiary, including granting Beneficiary access to the
Property, upon reasonable advance notice except in the event of an emergency, to
ensure that the Property complies with all Environmental Laws. Indemnitors shall
promptly provide Beneficiary with copies of all correspondence, reports,
notices, orders, findings, declarations and other materials regarding
Indemnitors’ compliance with the requirements of applicable Environmental Laws
as they are issued to or received by Indemnitors. The foregoing undertakings
shall survive any termination or expiration of this Agreement, as well as any
assignment of the Property by Beneficiary, as and to the extent set forth in
Section 2.

(e) Indemnitors shall provide full cooperation, assistance, and access to the
Property by Beneficiary or its representatives upon reasonable prior notice
during reasonable hours that are authorized to conduct response actions or
natural resource restoration at the Property (including without limitation the
cooperation and access necessary for the installation, integrity, operation, and
maintenance of any complete or partial response action or natural resource
restoration at the Property); not impede the effectiveness or integrity of any
institutional control employed in connection with a response action; and provide
all legally required notices with respect to the discovery or release of any
Hazardous Material at, on, from, affecting, within or in connection with the
Property.

(f) If a written program of operations and maintenance is required to be
followed by any Borrower with respect to Hazardous Materials (“O&M Program”),
such Borrower shall establish such O&M Program and comply in a timely manner
with, and cause all tenants, operators, managers, employees, agents, and
contractors of such Borrower and any other persons present on the Property to
comply with the O&M Program. All costs of performance of such Borrower’s
obligations under any O&M Program shall be paid by such Borrower, and
Beneficiary’s out-of-pocket costs incurred in connection with the monitoring and
review of the O&M Program and such Borrower’s performance shall be paid by
Indemnitors upon demand by Beneficiary.

5. Representations and Warranties of Indemnitors. Indemnitors, jointly and
severally, represent and warrant to Beneficiary as follows as of the date
hereof:

(a) Indemnitors have delivered and made available to Beneficiary all
environmental investigations, studies, audits, tests and other technical
analyses conducted by, for or in the possession or control of the Indemnitors in
relation to the Property (the “Environmental Reports”) as of the date of the
Agreement, and all such Environmental Reports are identified in EXHIBIT A
attached hereto.

(b) Except to the extent disclosed in any of the Environmental Reports
(i) Indemnitors have not used and are not using, and to Indemnitors’ knowledge,
no prior owner or current or prior tenant, subtenant, or other occupant of all
or a part of the Property has used or is using, nor are there present, any
Hazardous Materials at or on the Property as a result of a Disposal or Migration
in Violation of any Environmental Laws; (ii)  there has not occurred, nor is
there occurring, any Disposal with respect to the Property that could reasonably
be expected to give rise to a liability under Environmental Law; and (iii)  no
Disposal or threatened Disposal has occurred or is occurring at, on, under, in
or from the Property for which Environmental Law requires notice to any person,
further investigation, or any form of response action.

(c) Except to the extent disclosed in any of the Environmental Reports,
Indemnitors have not received, and to Indemnitors’ knowledge, no prior owner or
current or prior tenant, subtenant or other occupant of all or any part of the
Property has received, any notice from any person or entity, public or private,
alleging any Violation of or potential liability under any Environmental Law
with regard to the Property, nor have Indemnitors received any administrative
order, entered into any settlement agreements, or entered into any
administrative consent order with any governmental agency with respect to
Hazardous Materials on or at the Property;

(d) To Indemnitors’ knowledge, except to the extent disclosed in any of the
Environmental Reports, the Property does not contain and in the past has not
contained any asbestos containing material in friable form, and to Indemnitors’
knowledge there is no current or potential airborne contamination of the
Property by asbestos fiber at concentrations exceeding those allowed by
Environmental Laws;

(e) To Indemnitors’ knowledge, the Property does not contain, and has not in the
past contained any Toxic Mold;

(f) Indemnitors have received adequate consideration for the execution, delivery
and performance of obligations under this Agreement, each Indemnitor
acknowledging that Beneficiary’s making the Loan to Borrowers has provided
substantial benefit to such Indemnitor and Beneficiary would not have made the
Loan to Borrowers had Indemnitors not executed and delivered this Agreement to
Beneficiary; and

(g) No storage tanks (including, without limitation, petroleum or heating oil
storage tanks), underground or above-ground, are present on or under the
Property.

6. Inspection by Beneficiary. In the event that (a) Indemnitors are in default
under any of the Loan Documents beyond any applicable notice, grace and cure
periods contained therein, if any, or (b) Beneficiary reasonably believes that
there is a substantial likelihood that there exists (i) a Violation of any of
the Environmental Laws with respect to the Property, (ii) a Disposal of
Hazardous Materials that requires notice to any person, further investigation,
or any form of response action under Environmental Law with respect to the
Property, or (iii) a breach by any of the Indemnitors of any covenant under this
Agreement, then, if Indemnitors do not immediately commence and thereafter
diligently proceed to satisfy all of their obligations under this Agreement,
Beneficiary is, itself, authorized, along with its agents, employees or
environmental consultants to enter at any time during normal business hours upon
any part of the Property, upon five (5) Business Days’ prior notice of its
intent to do so, for the purpose of inspecting the same for Hazardous Materials
that have given or might reasonably give rise to an Indemnified Event, and such
inspections may include, without limitation, soil borings and other invasive
tests, which tests shall be reasonable in scope and shall be done in compliance
with all applicable Environmental Laws by qualified environmental professionals,
possessing reasonable levels of general liability, workers’ compensation,
automotive and professional liability insurance, and subject to any timing
restrictions as to site access contained in the relevant tenant leases. In the
event that Beneficiary undertakes any such inspections at the Property,
Beneficiary shall indemnify, protect, defend and hold Indemnitors and the
Property, and Indemnitors’ respective directors, officers, shareholders,
employees, agents, heirs, legal representatives, successors and assigns from and
against any and all loss, damage, cost, charge, lien, debt, fine, penalty,
injunctive relief, claim, demand, expense, suit, order, judgment, adjudication,
liability or injury to person, property or natural resources, including
Attorney’s Fees and reasonable consultants’ fees arising out of, attributable to
or accruing out of or resulting from any of Beneficiary’s activities on or about
the Property, in connection therewith, or any of the activities of any of
Beneficiary’s agents or contractors, except to the extent arising out of,
accruing to, or resulting from the acts or contributing omissions of
Indemnitors, Indemnitors’ affiliates or representatives, or any tenants at the
Property. Subject to Section 2 above, notwithstanding Beneficiary’s
indemnification of Indemnitors in the immediately preceding sentence, under no
circumstances shall Beneficiary have any liability or responsibility relating to
Hazardous Materials present at the Property prior to Beneficiary’s inspection.
Indemnitors agree to pay to Beneficiary, upon Beneficiary’s demand, all actual
out-of-pocket expenses, costs or other amounts reasonably incurred by
Beneficiary in performing any inspection and/or testing for the purposes set
forth in this Section 6. Beneficiary is under no duty, however, to visit or
observe the Property or to conduct tests, and any such acts by Beneficiary shall
be for the sole purpose of protecting Beneficiary’s rights under the Loan
Documents. In no event shall any site visit, observance or testing by
Beneficiary be a representation that Hazardous Materials are or are not present
in, on, or under the Property, or that there has been or shall be compliance
with any Loan Document and/or any applicable governmental law. None of the
Indemnitors nor any other party is entitled to rely on any site visit,
observation or testing by Beneficiary unless agreed to in writing by
Beneficiary. Beneficiary owes no duty of care to protect Indemnitors or any
other party against any Hazardous Materials, any negligent or defective design
or construction of the Property, or any other adverse condition affecting the
Property.

7. Performance. The undertakings, liabilities and obligations of Indemnitors
hereunder shall not be affected, discharged, improved or varied except by the
due and punctual performance of all of the obligations hereby assumed and then
only to the extent thereof. The rights of Beneficiary hereunder shall not be
limited by any investigation or the scope of any investigation undertaken by or
on behalf of Beneficiary in connection with the Property prior to the date
hereof.

8. Gender/Case. As used herein, the masculine gender shall include the feminine,
and the singular case shall include the plural and the plural the singular,
wherever the same may be applicable.

9. Time of Essence. It is expressly understood and agreed that time is of the
essence with respect to the intent, meaning, construction and enforcement of
each and every provision of this Agreement.

10. Modifications. This Agreement may not be modified, amended, revised,
revoked, terminated, changed or varied in any way whatsoever, except by the
express terms of a writing signed by the party or parties sought to be bound
thereby.

11. Notices. Any notice, demand, request, statement or consent made hereunder
shall be in writing, signed by the party giving such notice, request, demand,
statement, or consent, and shall be deemed to have been property given when
delivered personally, delivered to a reputable overnight delivery service
providing a receipt, or deposited in the United States mail, postage prepaid and
registered or certified mail, return receipt requested, at the address set forth
below or to such other address within the continental United States of America
as theretofore may have been designated in writing by such party in accordance
with the terms of this Section. The effective date of any notice given as
aforesaid shall be the date of personal service, one (1) business day after
delivery to such overnight delivery service, or three (3) business days after
being deposited in the United States Mail, whichever is applicable. For purposes
hereof, the addresses are as follows:

          If to any Borrower:  
c/o G&E HC REIT II Monument LTACH Portfolio, LLC 1551 Tustin Avenue, Suite 300
Santa Ana, CA 92705 Attention: _______________

1

      If to Guarantor:  
Grubb & Ellis Healthcare REIT II, Inc.
1551 Tustin Avenue, Suite 300
Santa Ana, CA 92705
Attention:      
If to Beneficiary:  
Siemens Financial Services, Inc.
170 Wood Avenue South
Iselin, NJ 08830
Attn:      
with a copy to:  
McGuireWoods LLP
77 West Wacker Drive
Suite 4100
Chicago, IL 60601
Attention: Donald A. Ensing, Esq.

12. Choice of Law. This Agreement shall be construed and enforceable in
accordance with, and governed by, the internal laws of the State of New York.

13. Interpretation. Each provision of this Agreement and the other Loan
Documents is intended to be several. If any provision of this Agreement shall be
held invalid or unenforceable, the same shall not affect in any respect
whatsoever the validity of the remainder of this Agreement.

14. Not Secured by the Deeds of Trust. This Agreement is solely intended to
protect the Indemnified Parties from the matters set forth herein and the
obligations contained herein are not secured by the Deeds of Trust.

15. Joint and Several Liability. Indemnitors hereby acknowledge and agree that
each and every one of Indemnitors’ obligations under this Agreement are and
shall be joint and several and Beneficiary may obtain satisfaction of
Indemnitors’ obligations from any one or more of Indemnitors independently,
successively, simultaneously or concurrently. Each Indemnitor hereby waives any
and all rights of subrogation, reimbursement, contribution, indemnity or
otherwise arising by contract or operation of law, including without limitation,
any lien rights, from or against any other Indemnitor until the Loan is paid in
full and all such Indemnitor’s obligations under the Loan Documents are
fulfilled.

16. Waiver of Trial by Jury. Indemnitors and Beneficiary (by its acceptance
hereof) hereby waive their right to a trial by jury as to any matter arising out
of or concerning the subject matter of this Agreement.

17. Litigation. In the event of litigation or arbitration arising out of or
concerning the subject matter of this Agreement, the prevailing party shall be
entitled to an award of reasonable Attorneys’ Fees.

18. Availability of Other Remedies. It is understood and agreed by Indemnitors
that (a) any rights and remedies Beneficiary may have under this Agreement, as
well as (b) any duties and obligations of Indemnitors under this Agreement, are
each in addition to and independent of and shall not in any manner whatsoever
supersede, replace, diminish, toll or abrogate, or be superseded, replaced,
diminished, tolled or abrogated by any (i) rights and remedies Beneficiary may
at any time have under this or any other documents or agreements or insurance
policies, or as may be generally available at law or in equity, including, but
not limited to, the right to contribution which Beneficiary may have against
Indemnitors, or any other person or party, under any applicable Environmental
Law, including but not limited to, the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (codified at Title 42 U.S.C.
§§9601 et seq.), as amended from time to time, or any other applicable Federal
or State laws, or (ii) any duties and obligations of any one or more of the
Indemnitors under this or any other documents or agreements or insurance
policies, or as may be generally imposed by law or in equity.

19. Indemnitors’ Waivers. Indemnitors hereby waive to the fullest extent not
prohibited by law:

(a) Presentment, demand, protest, notice of protest, notice of dishonor and
notice of non-payment, non-performance or non-observance, and notice of
acceptance of this instrument (other than any notice required to be given
hereunder);

(b) The right, if any, to the benefit of, or to direct the application of, any
security held by Beneficiary, including the Property; and, until all of the
indebtedness evidenced by the Loan Agreement has been paid in full, all rights
of subrogation, any right to enforce any remedy which Beneficiary now has or
hereafter may have against Indemnitors, and any right to participate in any
security now or hereafter held by Beneficiary;

(c) The right to require Beneficiary to proceed against Indemnitors, or any one
of them, or to proceed against any security now or hereafter held by
Beneficiary, or to pursue any other remedy in Beneficiary’s power;

(d) The benefits, if Indemnitors are entitled to any benefits, of any or all
anti-deficiency statutes or single-action legislation; and

(e) Any defense arising out of the absence, impairment, or loss of any right of
reimbursement or subrogation or other right or remedy of Indemnitors against any
security resulting from the exercise of election of any remedies by Beneficiary,
including a judicial foreclosure or the exercise of any power of sale, and any
defense arising by reason of any disability or other defense of Indemnitors or
by reason of the cessation, from any cause, of the liability of Indemnitors.

20. No Third Party Beneficiary. The terms of this Agreement are for the sole and
exclusive protection and use of the Indemnified Parties. Except as provided
herein, no party shall be a third-party beneficiary hereunder, and no provision
hereof shall operate or inure to the use and benefit of any third-party.

21. Indemnitors’ Subordination. From and after the date that any claim hereunder
shall have been made by Beneficiary, and continuing until any such claim shall
have been paid in full or there has been a final determination (which shall mean
a non appealable determination, or where any right of appeal exists, it has been
allowed to lapse) that such claim is not valid, notwithstanding any other
provision of this Agreement to the contrary, Indemnitors hereby subordinate to
Beneficiary’s rights under the Loan to Borrowers, any claim or other rights
which Indemnitors may now have or hereafter acquire against any Borrower and
Guarantor of all or any of the Loan that arise from the existence or performance
of Indemnitors’ obligations under this Agreement (all such claims and rights are
referred to as Indemnitors’ “Conditional Rights”), including, without
limitation, any right of subrogation, reimbursement, contribution, or
indemnification, and any right to participate in any claim or remedy of
Beneficiary against any Borrower or any collateral which Beneficiary now has or
hereafter acquires, whether or not such claim, remedy or right of Indemnitors
arises by contract or in equity or under law, by virtue of any payment made by
Indemnitors hereunder, including without limitation, the right to take or
receive from any Borrower, directly or indirectly, in cash or other property or
by setoff or in any other manner, payment or security on account of such claim
or other rights. If, notwithstanding the foregoing provisions, any amount shall
be paid to any of the Indemnitors hereunder on account of any such Indemnitor’s
Conditional Rights and either (a) such amount is paid to such Indemnitor at any
time when the Loan shall not have been paid or performed in full, or
(b) regardless of when such amount is paid to such Indemnitor, any payment made
by any of the Indemnitors to Beneficiary is at any time determined to be a
preference or a Preferential Payment (hereinafter defined) under the terms of
any bankruptcy or insolvency laws, rules, regulations, orders or decrees, then
such amount paid to any of the Indemnitors shall be held in trust for the
benefit of Beneficiary and shall forthwith be paid to Beneficiary to be credited
and applied upon the Loan, whether matured or unmatured, in such order as
Beneficiary, in its sole and absolute discretion, shall determine. As used
herein, the term “Preferential Payment” shall mean any payment all or any part
of which is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by Beneficiary or paid over to a trustee,
receiver or any other entity, whether pursuant to any bankruptcy or fraudulent
transfer act or other similar act or law.

22. Successors and Assigns. The terms and provisions of and obligations arising
under this Agreement shall be binding on all of the Indemnitors and their
respective successors and assigns.

23. Business Day. The terms “Business Day” and “Business Days” as used in this
Assignment shall mean any day other than a Saturday, a Sunday or a Federal
holiday on which the U.S. Postal Service offices are closed for business in the
State of New Jersey.

24. Construction. Indemnitors and Beneficiary acknowledge that they have each
had the opportunity to be represented by counsel in the drafting, negotiation
and execution of this Agreement, and therefore, it is expressly agreed that in
the case of any vagueness or ambiguity with regard to any provisions of this
Agreement, there shall be no presumption or construction against the drafter of
such provision, but instead this Agreement shall be interpreted in accordance
with a fair construction of the law.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, Indemnitors have duly executed this Agreement as of the day
and year first above written.

INDEMNITORS:

G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
as Borrower Representative and a Borrower

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.


Its: General Partner

BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)

TITLE: Chief Financial Officer
(Printed or Typed)

DATE: May 19, 2011
(Printed or Typed)

G&E HC REIT II ATHENS LTACH, LLC,
as a Borrower

G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.


Its: General Partner

BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)

TITLE: Chief Financial Officer
(Printed or Typed)

DATE: May 19, 2011
(Printed or Typed)

G&E HC REIT II CAPE GIRARDEAU LTACH, LLC, as a Borrower

G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.


Its: General Partner

BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)

TITLE: Chief Financial Officer
(Printed or Typed)

DATE: May 19, 2011
(Printed or Typed)

G&E HC REIT II COLUMBIA LTACH, LLC, as a Borrower

G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.


Its: General Partner

BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)

TITLE: Chief Financial Officer
(Printed or Typed)

DATE: May 19, 2011
(Printed or Typed)

G&E HC REIT II JOPLIN LTACH, LLC, as a Borrower

G&E HC REIT II MONUMENT LTACH PORTFOLIO, LLC,
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP
Its: Sole Managing Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.


Its: General Partner

BY: /s/ Shannon K S Johnson
(Authorized Signature)
NAME: Shannon K S Johnson
(Printed or Typed)

TITLE: Chief Financial Officer
(Printed or Typed)

DATE: May 19, 2011
(Printed or Typed)

GRUBB & ELLIS HEALTHCARE REIT II, INC.,
a Maryland corporation

By: /s/ Shannon K S Johnson
(Authorized Signature)
Name: Shannon K S Johnson
(Printed or Typed)


Title: Chief Financial Officer
(Printed or Typed)

Date: May 19, 2011
(Printed or Typed)

2